By Mr. Chief Justice LlFSCOMB :
The bill of exceptions in this case, shows tfekt the court: refused to charge the jury, as requested by the counsel for Hughes, who was defendant in the court below. The record does not show any connection between the charge prayed and the issue. It appears that the Judge was ashed to respond to an abstract question of law, having no relation to the facts' in the case then on trial. In the case of Wilson vs. Jackson,a and Keith vs. Patton,b it was decided, that the record must show the relevancy of the charge p’rayed, to the issue. A decision pn an abstract question of law, if clearly wrong, is no ground of reversal. The Judge in this case, declined responding to the request of the counsel, and it may have been because he( looked upon it as irrelevant — and as its pertinan-cy is not shown by the record, we must infer that to have been the case.
The judgment must be affirmed;

1 Ala.R.399


 38.